DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2016/0308004 A1) in view of Wei et al. (PG Pub. No. US 2016/0268171 A1).
Regarding claim 1, Lee teaches a method, comprising: 
etching an isolation region (¶ 0108: interlayer insulating layers), the isolation region comprising a first dielectric material (¶ 0066: 128) and being embedded in a dielectric layer (¶ 0066 & fig. 11: 128 embedded in dielectric layer 138), the isolation region being in physical contact with the dielectric layer (fig. 11: 128 in physical contact with 138), a first portion of the isolation region being below a bottom surface of the dielectric layer and having a non-uniform width (fig. 11: portion of 128 below bottom surface of 138, and has a non-uniform top-to-bottom width); 
etching an opening in the dielectric layer (¶ 0069: hole 140 etched in 138) and exposing a first portion of a contact etch stop layer through the opening (¶ 0108: 140 exposes non-illustrated etch stop layer on surface of silicide 126 through 140) and exposing a second portion of the contact etch stop layer through the opening (at least two side portions of 126 exposed through 140), a sidewall of the isolation region being in physical contact with the contact etch stop layer (figs. 9-11 among others: side surface of 128 in physical contact with etch stop layer on surfaces of 126), the isolation region being disposed between the first and second portions of the contact etch stop layer (fig. 11: portions of 128/138 disposed between left and right portions of etch stop layer); 
removing the first portion of the contact etch stop layer and exposing a first source/drain region through the opening (¶ 0108: portion of etch stop layer etched to expose source/drain silicide 126 on source/drain 120); and 
forming a contact in the opening to the first source/drain region (¶ 0108 & fig. 12: contact structure 146 formed in 140 on 126).
Lee further teaches embodiments wherein a plurality of epitaxial structures are either merged or unmerged (¶ 0060: “a plurality of epitaxial layer patterns 120 disposed in the second direction may be connected to each other to be merged into a single layer pattern”, “the epitaxial layer patterns 120 disposed in the second direction may be spaced apart from each other”).
Lee does not teach the contact etch stop layer comprising a second dielectric material different from the first dielectric material, removing the second portion of the contact etch stop layer and exposing a second source/drain region through the opening, and forming the contact to the second source/drain region.
Wei teach an etch stop comprising dielectric material (¶ 0035: contact etch stop 300, similar in function to that of Lee) formed on first and second source/drain epitaxial regions (¶¶ 0019, 0034 & fig. 2O: 300 formed on a plurality of silicided epitaxial structures 285/280 and/or 285/260, similar to 126/120 of Lee), removing first and second portions of the contact etch stop layer and exposing first and second source/drain regions (¶ 0036 & fig. 2P: first and second portions of 300 removed to expose plurality of 285/280 and 285/260), and forming a contact to the first and second source/drain regions (¶ 0036 & fig. 2P: conductive contact 315, similar to 146 of Lee, formed to plurality of 285/280 and 285/260).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee to include the etch stop material and contact structure of Wei, as a means to optimize the contact area to unmerged source/drain epitaxial structures, minimizing contact resistance (Wei, ¶¶ 0005, 0007), thereby enhancing the electrical properties of the device.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the dielectric material of Wei is suitable to provide the contact etch stop of Lee.

Regarding claim 2, Lee in view of Wei teaches the method of claim 1, wherein the etching the isolation region comprises recessing the isolation region to a depth below the first and second portions of the contact etch stop layer (Lee, figs. 9 and/or 11: 128 recessed to a depth below contact etch stop on surface of 126).

Regarding claim 3, Lee in view of Wei teaches the method of claim 2, wherein the etching the opening in the dielectric layer comprises, after recessing the isolation region, performing an etch of the dielectric layer (Lee, ¶ 0108).  Lee in view of Wei further teaches the etch includes an overetch step (Lee, ¶ 0108: etch stop layer also etched).
Lee in view of Wei is silent to the etch process comprising a timed etch.
However, the Examiner notes that there are a finite number of ways to perform the etch control disclosed by Lee in view of Wei.  Etch control can be provided by timed etching, end-point detection etching, or a combination of these.  In the instant case, a timed etch would be suitable to minimize the silicide thinning of Lee.  For example, a conventional etch could include a bulk etch with endpoint detection configured to stop on an etch stop layer, followed by a timed etch to ensure complete removal of dielectric material while minimizing erosion of underlying layers/features.
Furthermore, it has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, the design need of Lee in view of Wei (removal of dielectric layer) has a finite number of identified, predictable solutions (timed etch, endpoint etch, or a combination).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei as applied to claim 3 above, and further in view of Cheng et al. (PG Pub. No. US 2018/0122800 A1).
Regarding claim 4, Lee in view of Wei teaches the method of claim 3, comprising a timed etch.
Lee in view of Wei does not teach wherein the performing the timed etch comprises performing a physical etch process with a process gas using a first beam energy for a first time period.
Cheng teaches etching a dielectric layer to expose first and second portions of a contact etch stop layer (¶¶ 0138-0139 & fig. 17: at least a portion of ILD 310, corresponding to 128 of Lee, removed to expose first and second portions of source/drain liner 300, comprising material similar to etch stop 300 of Wei), an isolation region (¶ 0100: 235, similar to 102 of Lee) being disposed between the first and second portions of the contact etch stop layer (figs. 16-17: 235 disposed between left and right portions of 300), wherein the removal comprises a physical etch process with a process gas using a first beam energy for a first time period (¶ 0139: etch of 310 comprises a reactive ion etch (RIE) process, which implicitly includes a process gas and an energy, and is performed for a time period).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the timed etch of Lee in view of Wei with the physical etch process of Cheng, as a means to control the direction and amount of interlayer dielectric 310 removed (Cheng, ¶ 0139).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

	Regarding claim 5, Lee in view of Wei and Cheng teaches the method of claim 4, wherein the removing the first and second portions of the contact etch stop layer comprises, after the first time period, continuing the etch process for a second time period (Cheng, ¶ 0140-141: etch process continued with selective timed etch).  Lee in view of Wei and Cheng further teaches the continued etch is configured to remove a portion of the etch stop layer (non-illustrated etch stop of Lee, 300 of Cheng), and selective etch processes include physical etch processes with process gas and beam energy (Cheng, ¶ 0096: selective RIE).
Lee in view of Wei and Cheng is silent to the continued etch comprising continuing the physical etch process with the process gas, using a second beam energy greater than the first beam energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the continued etch of Lee in view of Wei and Cheng by continuing the physical etch process with the process gas, using a second beam energy, as a means to optimize manufacturing efficiency by performing the timed etch and selective etch in a single manufacturing apparatus.  Such a combination minimizes manufacturing cycle time and formation of interface layers related to transfer of substrates between process tools.
Furthermore, the Examiner notes that there are a finite number of solutions to the problem: second energy same as first energy, second energy less than first energy, and second energy greater than first energy.  It has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, the design need of Lee (removal of dielectric layer and/or etch stop layer) has a finite number of identified, predictable solutions (second energy same as first energy, second energy less than first energy, and second energy greater than first energy).

Regarding claim 7, Lee in view of Wei and Cheng teaches the method of claim 4, wherein the removing the first and second portions of the contact etch stop layer comprises, after the first time period, performing a wet etch (Cheng, ¶¶ 0139-0141: controlled etch of fig. 18, wherein a controlled etch includes wet etch).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei and Cheng as applied to claim 5 above, and further in view of Lii (PG Pub. No. US 2017/0221895 A1).
Regarding claim 6, Lee in view of Wei and Cheng teaches the method of claim 5, comprising an etch stop layer (Lee and/or Cheng).  Lee in view of Wei and Cheng further teaches material of contact etch stop layers includes silicon carbon nitride (Cheng, ¶ 0133: boron doped silicon carbon nitride SiBCN), and forming the contacts includes forming silicide on exposed surfaces of the first source/drain region and to the second source/drain region (Lee, ¶ 0124 & fig. 15: silicide 126 formed on exposed surfaces of 120).
Lee in view of Wei and Cheng is silent to the continuing the physical etch process further comprises using argon (Ar) as the process gas.
Lii teaches performing a physical etch using argon process gas to expose source/drain regions (¶ 0028 & fig. 1, step 104: argon used to remove SiCN layer 255, similar to non-illustrated etch stop of Lee and/or 300 of Cheng, from source/drain regions 217, similar to 120 of Lee, 105 of Wei and/or 290 of Cheng), and subsequently forming silicide (¶ 0030: 274, similar to 126 of Lee and/or 107 of Wei) on the exposed regions (fig. 2D: 274 formed on exposed portions of 217).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the continued etch of Lee in view of Wei and Cheng with the physical Ar process of Lii, as a means to provide a surface suitable for silicide formation (Lii, ¶¶ 0028-0030).  Futhermore, silicon carbon nitride is a suitable dielectric material to provide a source/drain epitaxy etch stop layer, as evidenced by both Cheng and Lii.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 8 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2019/0206867 A1, hereinafter Lee'867) in view of Li et al. (PG Pub. No. US 2018/0190810 A1).
Regarding claim 8, Lee'867 teaches a method, comprising: 
forming a cavity (¶ 0065 & fig. 12E: cavity comprising 170b) in an interlayer dielectric (¶ 0052: ILD 150) to expose an isolation structure (¶ 0067 & fig. 12E: in at least one embodiment, cavity comprising 170b implicitly exposes at top surface of composite isolation structure 125a/130b), a sidewall of the isolation structure being in physical contact with the interlayer dielectric (fig. 12E: sidewall portion of 125a/130b physically contacts 150), 
exposing a first source/drain region of a first finFET (¶ 0049: 141) and a second source/drain region of a second finFET (¶ 0049: 143) through the cavity (¶¶ 0064-0066 & fig. 12E: source/drain regions 141 and 143 implicitly exposed through cavity comprising 170b), a top surface of the exposed isolation structure being below a top surface of the first source/drain region and a top surface of the second source/drain region (fig. 12E: top surface of 125a/130b below top surfaces of 141 and 143); and 
depositing a conductive material in the cavity (¶ 0064 & fig. 12E: conductive material 170b deposited in cavity exposing 141 and 143) to form a contact plug to the first source/drain region and to the second source/drain region (¶ 0035: contact plug 42 formed to plurality of source/drain regions 30).
Lee'867 further teaches the isolation structure comprises material such as silicon oxide among others (pp 0032, 0043: 125a formed from material of gate separation layer 123, and gate spacers 130).
Lee'867 is silent to the method further comprising exposing a second dielectric material through the cavity, the exposed second dielectric material being above the exposed isolation structure in the cavity, and the second dielectric material being different from a dielectric material of the isolation structure. 
Li teaches a semiconductor device (fig. 14) including a dielectric etch stop (¶ 0069: contact etch stop 80) formed on source/drain epitaxial regions (¶ 0069 & fig. 11: 80 formed on composite epitaxial structures 62/64, similar to 141 and 143 of Lee'867), and forming a contact in a contact opening to the source/drain regions (¶ 0073 & fig. 14: conductive contact 100, similar to 170b of Lee'867, formed in contact opening 90 to 62/64).  Wei further teaches the etch stop layer comprises material such as silicon nitride (¶ 0069: 80 comprises material such as SiN, SiON, SiOCN or SiCN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee'867 to include the etch stop material of Li, as a means to protect the epitaxial material during the cavity formation, enhancing the electrical properties of the device.  Said artisan would recognize that the combination of Lee'867 in Li would include the dielectric etch stop of Li formed on upper surfaces of first and second source/drain regions of Lee'867, and the source/drain regions of Lee'867 include upper surfaces above isolation structure 125a/130b (Lee'867, fig. 12E).  Therefore the limitation of "exposed second dielectric material being above the exposed isolation structure in the cavity" is met.

Regarding claim 21, Lee'867 teaches a method of manufacturing a semiconductor device, the method comprising: 
forming a first source/drain region (¶ 0049: 141) of a first device (¶¶ 0019, 0049: 141 formed in NMOS region R1); 
forming a second source/drain region (¶ 0049: 143) of a first device (¶¶ 0019, 0049: 143 formed in PMOS region R2); 
forming an interlayer dielectric comprising a first dielectric material (¶ 0052: 150) around the first source/drain region and around the second source/drain region (fig. 9E: 150 formed around 141 and 143); 
forming an isolation region comprising a second dielectric material (¶¶ 0033, 0041, 0046: composite isolation structure 125a/130b) embedded in the interlayer dielectric and disposed between the first device and the second device (fig. 9E: 125a/130b embedded in 150 and disposed between 141 and 143), a sidewall of the isolation region being in physical contact with the interlayer dielectric (fig. 9E: sidewall portion 130b physically contacts 150); and 
forming a contact (¶ 0064: 170b) connected to the first source/drain region and the second source/drain region (fig. 9E: 170b connected to 141 and 143), a bottommost surface of the contact being below a top surface of the first source/drain region and a top surface of the second source/drain region (fig. 12E: bottommost surface of 170b below top surfaces of 141 and 143), the bottommost surface of the contact being above a top surface of the isolation region (¶ 0067 & fig. 12E: in at least one embodiment, contact pattern 170b above top surface of portion 125a of separation pattern 125).
Lee'867 further teaches the isolation structure comprises silicon oxide (¶ 0033).
Lee'867 does not teach the contact connected to the first source/drain region through a first portion of a contact etch stop layer, and connected to the second source/drain region through a second portion of the contact etch stop layer, the contact etch stop layer comprising a third dielectric material being different from the second dielectric material, a sidewall of the isolation region being in physical contact with the contact etch stop layer.
Li teaches a semiconductor device (fig. 14) including a contact etch stop layer (¶ 0069: contact etch stop 80) formed on source/drain epitaxial regions (¶ 0069 & fig. 11: 80 formed on composite epitaxial structures 62/64, similar to 141 and 143 of Lee'867), and a contact connected to the source/drain region through the etch stop layer (¶ 0073 & fig. 14: conductive contact 100, similar to 170b of Lee'867, connected to 62/64 through 80).  Li further teaches the contact etch stop layer comprises material such as silicon nitride (¶ 0069: 80 comprises material such as SiN, SiON, SiOCN or SiCN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee'867 to include the etch stop material of Li, as a means to protect the epitaxial material during the cavity formation, enhancing the electrical properties of the device.  Said artisan would recognize that the combination of Lee'867 in Li would include the contact etch stop of Li formed on upper surfaces of first and second source/drain regions of Lee'867, and laterally extending along an insulating layer (30 of Li, 103 of Lee'867).  Since the isolation region of Lee'867 penetrates the surface of insulating layer 103 (Lee'867, fig. 12E), the limitation of "a sidewall of the isolation region being in physical contact with the contact etch stop layer" is met.

Regarding claim 22, Lee'867 in view of Li teaches the method of claim 21, wherein the second dielectric material comprises silicon nitride (Li, ¶ 0069: in at least one embodiment, 80 comprises SiN).

Regarding claim 23, Lee'867 in view of Li teaches the method of claim 22, wherein the third dielectric material comprises silicon carbon nitride (Li, ¶ 0069: 80 comprises SiCN).

Regarding claim 24, Lee'867 in view of Li teaches the method of claim 21, wherein the first device is an NMOS finFET device (Lee'867, ¶ 0019: R1 is a NMOS region).

Regarding claim 25, Lee'867 in view of Li teaches the method of claim 24, wherein the second device is a PMOS finFET device (Lee'867, ¶ 0019: R2 is a PMOS region).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee'867 in view of Li as applied to claim 8 above, and further in view of Lii.
Regarding claim 9, Lee'867 in view of Li teaches the method of claim 8, comprising forming a cavity (Lee'876, cavity comprising 170b) in an interlayer dielectric (Lee'867, 150).  Lee'867 in view of Li further teaches forming silicide on the first and second source/drain regions (Lee'867, ¶ 0051: non-illustrated silicide formed on 141 and 143, and Li, ¶ 0074 & fig. 14: silicide 102 formed on source/drain portion 62).
Lee'867 in view of Li is silent to wherein the forming the cavity comprises performing a timed physical etch of the interlayer dielectric using an inert process gas for the timed physical etch.
Lii teaches performing a physical etch using argon process gas to expose source/drain regions (¶ 0028 & fig. 1, step 104: argon sputter used to remove SiCN layer 255, similar to dielectric etch stop of Wei, from source/drain regions 217, similar to 141/143 of Lee'867 and/or 260/280 of Wei), and subsequently forming silicide (¶ 0030: 274, similar to silicide of Lee'867) on the exposed source/drain regions (fig. 2D: 274 formed on exposed portions of 217).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the cavity of Lee'867 in view of Li with the physical Ar process of Lii, as a means to provide a surface suitable for silicide formation (Lii, ¶¶ 0028-0030), thereby minimizing contact resistance between conductive contact and the source/drain regions and thus improve device performance (Lii, ¶ 0003).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 10, Lee'867 in view of Li and Lii teaches the method of claim 9, comprising an isolation structure (Lee'867, 125a/130b) and a second dielectric material (Li, etch stop layer 80), wherein the isolation structure comprises a material with a first set of elements (Lee'867, ¶ 0033: portion 125a comprises silicon and oxygen), and the second dielectric material comprises the first set of elements and at least one additional element (Li, ¶ 0069: in at least one embodiment, 80 comprises silicon, oxygen and nitrogen).
 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee'867 in view of Li and Lii as applied to claim 9 above, and further in view of Chen et al. (PG Pub. No. US 2019/0304833 A1).
Regarding claim 11, Lee'867 in view of Li and Lii teaches the method of claim 9, comprising performing a physical etch (Lii, ¶ 0028: sputter) to form a cavity. Huang Lee'867 in view of Li and Lii further teaches the physical etch is anisotropic (Lii, ¶ 0028).
Lee'867 in view of Li and Lii is silent to wherein the performing the physical etch comprises performing an ion beam etch using a first process voltage to form the cavity.
Chen teaches forming a cavity (¶ 0041: opening 120, similar to cavity comprising 170b of Lee'867) in an interlayer dielectric (¶ 0040: 112, similar to 150 of Lee'867), wherein forming the cavity comprises performing an ion beam etch using a first process voltage (¶ 0028: IBE).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee'867 in view of Li and Lii with the etch of Chen, as a means to provide a directional etch (anisotropic, similar to Lii) suitable for the formation of silicide regions (Chen, 130 similar to silicide of Lee'867 and/or 102 of Li) on conductive source/drain features (Chen, 90 similar to 141 and 143 of Lee'867, and/or 62/64 of Li).
Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, the etch of Chen is suitable to form an interlayer dielectric cavity equivalent to that of Lee'867 in view of Li and Lii. 

Regarding claim 12, Lee'867 in view of Li, Lii and Chen teaches the method of claim 11, wherein removing the first portion and the second portion of the second dielectric material (first and second portions of CESL 80 of Li, formed on 141 and 143 and Lee'867) further comprises performing an ion beam etch using a second process voltage to remove the first portion and the second portion of the second dielectric material (Chen, ¶ 0040 & fig. 11: forming 120 includes removing a portion of 110, analogous to the first and second portions of CESL 80, using IBE).
Furthermore, the Examiner notes that there are a finite number of solutions to the problem of removing a first and second portions of the second dielectric material: second process voltage same as first process voltage, second process voltage less than first process voltage, and second process voltage greater than first process voltage.  It has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, the design needs of Huang and Chen (removal of dielectric layer and etch stop layer) has a finite number of identified, predictable solutions (second process voltage same as first process voltage, second process voltage less than first process voltage, and second process voltage greater than first process voltage).  Accordingly, modifying the method of Lee'867 in view of Li, Lii and Chen to meet the limitation “the second process voltage being greater than the first voltage” is within the technical grasp of a person of ordinary skill in the art.

Regarding claim 13, Lee'867 in view of Li, Lii and Chen teaches the method of claim 11, wherein the removing a first portion and a second portion of the second dielectric material further comprises using a wet etch (Chen, ¶ 0042 & Lii, ¶ 0029: openings cleaned by further exposure to wet chemicals).

Regarding claim 14, Lee'867 in view of Li, Lii and Chen teaches the method of claim 13, wherein performing the wet etch comprises using an etchant selective to silicon carbon nitride (Lii, ¶ 0029: HF, equivalent to selective wet etchant disclosed in ¶ 0080 of the instant specification).

Regarding claim 15, Lee'867 in view of Li, Lii and Chen teaches the method of claim 14, further comprising recessing the isolation structure (Lee'867, ¶ 0047 & fig. 8E: 125a recessed, using an etchant that is selective to silicon nitride (Lee'867, ¶¶ 0025, 0048 & fig. 8E: surface of 125a recessed relative to layers 102 and/or 130a, each of which comprise forms of silicon nitride).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894